Citation Nr: 0407181	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  00-06 879A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for seizures.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from April 1980 to March 1983 
and from November 1990 to April 1991.  He served in the 
Georgia Army National Guard from April 1983 to November 1998.  

His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The veteran testified in support of his 
appeal at a hearing held at the RO before the undersigned in 
November 2000.  In March 2001. the Board remanded this case 
to the RO for additional development.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim.  

2.  The veteran's seizures are not related to service. 

3.  Epilepsy did not manifest to a compensable degree within 
a year of the veteran's discharge from service.


CONCLUSION OF LAW

Seizures were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 1137, 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.6, 3.159, 3.303, 
3.307, 3.309 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to service connection for seizures claimed to be due to an 
in-service head injury.  The RO denied the veteran 
entitlement to this benefit in a rating decision dated 
February 2000.  This appeal ensues from that decision.   

I.  Development of Claims

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  The VCAA eliminated 
the concept of a well-grounded claim and redefined the 
obligations of VA with respect to its duties to notify and 
assist a claimant.  In August 2001, VA issued regulations to 
implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).  The VCAA and its implementing regulations are 
applicable to the claims now before the Board.

The VCAA provides that VA must notify a claimant of the 
information and evidence needed to substantiate a claim and 
assist him in obtaining and fully developing all of the 
evidence relevant to that claim.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002).  The United States Court of Appeals 
for Veterans Claims (Court) has mandated that VA ensure 
strict compliance with the provisions of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
the statute, 38 U.S.C.A. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
In this case, for the reasons noted below, the Board finds 
that VA strictly complied with the notification and 
assistance provisions of the VCAA.  Therefore, the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

First, in letters dated November 2001 and December 2001, the 
RO informed the veteran of its expanded duties to notify and 
assist, explained that it was developing his claim pursuant 
to the latter duty, requested the veteran to submit any 
pertinent evidence he had to support his claim, including 
medical evidence linking a current disability to his period 
of active service, and indicated that it would assist the 
veteran in obtaining and developing all pertinent evidence 
provided he identified the source or sources of the evidence.  
The RO noted that it had already secured evidence in support 
of the veteran's claim, including records from Spalding 
Regional Hospital, and had requested copies of his service 
medical records.  

The RO explained that it was required to make reasonable 
efforts to assist the veteran in obtaining all pertinent 
evidence, including medical records, employment records, and 
records from federal agencies, but that ultimately, it was 
the veteran's responsibility to ensure the RO's receipt of 
all pertinent information.  The RO requested the veteran to 
identify the names and addresses of individuals who had 
relevant records that needed to be secured, the approximate 
time frame covered by the records, and the condition for 
which the veteran was treated.  The RO told the veteran that 
he could obtain these records on his own initiative and send 
them to the RO.  The RO explained that, once all evidence was 
received, the RO would provide the veteran a medical 
examination or secure a medical opinion if it thought that 
such an examination or opinion was necessary to make a 
decision in the case.  

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 
at 420-22 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, in a rating decision dated February 2000, the RO 
denied the veteran's claim.  Thereafter, in November 2001 and 
December 2001, the RO provided the veteran the aforementioned 
notice.  As indicated, this notice informed the veteran of 
the evidence and information needed to support his claim.  It 
also indicated that VA would assist the veteran in obtaining 
all outstanding evidence, but that in the meantime, the 
veteran should submit any pertinent evidence he had to 
support his claim.  See Pelegrini, 17 Vet. App. at 422 
(holding that VCAA notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim); see also VAOPGCPREC 1-2004.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial RO determination, the timing of 
the notice does not comply with the express requirements of 
the law as found by the Court in Pelegrini.  While the Court 
in Pelegrini did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable RO determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
421-22.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Pelegrini, 17 
Vet. App. at 422 ("The Secretary has failed to demonstrate 
that, in this case, lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court.  Otherwise it would not have taken "due 
account of the rule of prejudicial error" in reviewing the 
Board's decision.  See 38 U.S.C. § 7261(b)(2) (West 2002); 
see also Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) 
(There is no implicit exemption for the notice requirements 
contained in 38 U.S.C. § 5103(a) from the general statutory 
command set forth in section 7261(b)(2) that the Veterans 
Claims Court shall "take due account of the rule of 
prejudicial error.").  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a) (West 2002), all questions 
in a matter which under 38 U.S.C. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2003).  There simply 
is no "adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  Pelegrini, 17 Vet. 
App. at 422.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided the veteran in November 2001 and 
December 2001 was not sent prior to the first AOJ 
adjudication of the claim, it was sent prior to the transfer 
and certification of the veteran's appeal to the Board, and 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2003).   

Moreover, VA, via the RO and the Board, provided the veteran 
additional notice with regard to his claim in letters dated 
April 1999, May 1999, April 2001 and June 2003, a statement 
of the case issued in March 2000, a remand issued in March 
2001, and a supplemental statement of the case issued in 
September 2003.  In those documents, the RO again informed 
the veteran of the information and evidence needed to 
substantiate his claim.  See 38 U.S.C.A. §§ 5102, 5103 (West 
2002).  As well, the RO notified the veteran of the reasons 
for which his claim had been denied, the evidence it had 
considered in denying that claim, and the evidence the 
veteran still needed to submit to substantiate his claim, and 
provided him the regulations pertinent to his claim, 
including those governing VA's duties to notify and assist.  

B.  Duty to Assist

The RO fulfilled its duty to assist the veteran in obtaining 
and fully developing all of the evidence relevant to his 
claim.  See 38 U.S.C.A. § 5103A (West 2002).  Specifically, 
the RO secured and associated with the claims file all 
evidence the veteran identified as being pertinent to his 
claim, including service medical and personnel records and VA 
and private treatment records.  In addition, the RO developed 
the medical and lay evidence to the extent necessary to 
decide this claim.  First, it provided the veteran an 
opportunity to elaborate on his written statements by 
presenting testimony at a hearing held in November 2000.  
Second, in February 1999, the RO afforded the veteran a VA 
examination, during which an examiner addressed the etiology 
of the disability at issue in this appeal.  Third, in 
September 2003, the RO obtained a medical opinion from a 
neurologist addressing the etiology of the disability at 
issue in this appeal. 

II.  Analysis of Claim

The veteran seeks service connection for seizures.  Service 
connection may be granted for disability resulting from 
injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2003).  Service connection may be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Active military, naval, or air service includes active duty, 
any period of active duty for training (ACDUTRA) during which 
the individual concerned was disabled from a disease or 
injury incurred in or aggravated by the line of duty, and any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury 
incurred in or aggravated by the line of duty or from an 
acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident occurring during such training.  38 
U.S.C.A. § 101(24) (West 2002); 38 C.F.R. 
§ 3.6(a) (2003).  

Service connection may be presumed if it is shown that the 
veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
and epilepsy became manifest to a degree of 10 percent within 
one year from the date of discharge, and there is no evidence 
of record establishing otherwise.  38 U.S.C.A. §§ 1101, 
1112(a), 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2003).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Medical documents dated after the veteran's discharge from 
service, specifically, VA and private treatment records dated 
since January 1998, reports of a VA neurological examination 
conducted in February 1999, and a September 2003 written 
opinion of a VA neurologist, establish that the veteran 
currently has a seizure disorder.  

In written statements submitted in support of his appeal and 
during a VA neurological examination, VA and private 
treatment visits, and a November 2000 hearing, the veteran 
claimed that he first had seizures in 1998.  He asserted that 
these seizures developed secondary to a head injury he 
sustained while training with the National Guard.  (The 
veteran's statements conflict regarding whether the injury 
occurred in 1994 or 1996, while on ACDUTRA or INACDUTRA).  
The injury allegedly happened when the veteran was working as 
a member of a tank crew (the driver) and his tank overturned.  
He pulled off his helmet and tried to get out of the driver's 
hatch, but it would not open.  The tank started to roll and 
he saw blood everywhere.  Once the tank stopped, he was able 
to crawl out of the hatch, after which someone put something 
on the top of the veteran's head and told him to sit down.  
This injury allegedly necessitated a visit to the emergency 
room, where medical personnel stapled or stitched the 
veteran's scalp.  During this visit, a CT scan allegedly 
revealed bleeding inside his head.  

The veteran's service medical records confirm that, in April 
1994, the veteran suffered a head laceration when he hit his 
head on the driver's hatch.  He received first aid and was 
taken to the hospital where he was examined and released back 
to the control of the troop commander.  During a National 
Guard examination conducted in April 1996, the veteran 
reported this head injury as well as another head injury that 
allegedly occurred that year when he fell off a truck. 

The veteran has submitted written statements from two fellow 
servicemen confirming that the veteran cut or bruised his 
head during the aforementioned tank incident.  According to 
one statement, after the incident, the veteran received 
treatment at the hospital, including stapling to close the 
cut. 

As alleged, the veteran first sought treatment for seizures 
in 1998.  Since then, multiple physicians have addressed the 
etiology of those seizures.  In 1998 and 1999, private 
physicians from Spalding Regional Hospital related the 
veteran's seizures to alcohol withdrawal.  

In February 1999, during a VA neurological examination, an 
examiner diagnosed alcoholic withdrawal seizures and 
indicated that it was debatable whether the veteran's 
seizures were caused by the in-service head injury.  The 
examiner noted that he was inclined to rule out such a 
relationship except for the fact that the veteran reported 
bleeding of the head after the in-service incident.  The 
examiner recommended that the veteran undergo an MRI scan and 
EEG of the head so that he could offer an opinion on the 
matter.  The veteran did as the examiner recommended, and 
thereafter, in an addendum statement dated June 1999, the 
examiner indicated that the veteran had alcohol-withdrawal 
seizures that were not related to any significant head 
trauma.  He based his opinion on the fact that the MRI scan 
of the brain was normal with no evidence of stroke or blood 
in the head.

In September 2003, a VA neurologist reviewed the claims file, 
including the veteran's service records, and concluded that 
the veteran's seizure disorder was of unknown etiology and 
was not likely due to the 1994 head injury.  He based this 
opinion on the following findings: (1) the veteran was not 
rendered unconscious from the in-service head injury; (2) 
there is no documentation of a seizure prior to 1998; and (3) 
there is no objective evidence of internal bleeding.    

No medical professional has opined that the veteran's 
seizures are related to a period of service or indicated that 
the seizures first manifested prior to 1998.  

To merit an award of service connection under 38 U.S.C.A. 
§§ 1110, 1131, the veteran must submit competent evidence 
establishing the existence of a present disability resulting 
from service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Gilpin v. West, 155 F.3d 1353, 1355-1356 (Fed. 
Cir. 1998); Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this case, the veteran has submitted no evidence, 
other than his own assertions, establishing that his seizures 
are related to his in-service head laceration or otherwise to 
a period of active service.  The veteran also has submitted 
no evidence establishing that epilepsy manifested within a 
year of his discharge from a period of active service.  These 
assertions, alone, are considered incompetent evidence of a 
nexus between a current disability and service, and a 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that laypersons are not competent to offer 
medical opinions).  

Based on the foregoing, the Board concludes that seizures 
were not incurred in or aggravated by service and may not be 
presumed to have been so incurred.  The evidence is not in 
relative equipoise; therefore, the veteran may not be 
afforded the benefit of the doubt in the resolution of his 
claim.  Rather, as the preponderance of the evidence is 
against the claim, it must be denied. 


ORDER

Service connection for seizures is denied.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



